—In this action in which a judgment was entered granting the plaintiff wife a divorce, alimony and child support, defendant appeals from an order of the Supreme Court, Queens County, dated November 29, 1974, which (1) directed that he be committed to jail under a prior order of said court, dated July 17, 1974 and made on his default, inter alla, adjudging him in contempt and fining him $1,638.23 ($1,538.23 relating to alimony and child support and $100 to counsel fees); (2) adjudged him further in contempt and fined him $2,428.75 ($1,828.75 relating to alimony and child support and $600 to counsel fees); (3) ordered his employer to make deductions from his wages and forward them to plaintiff; (4) granted plaintiff an additional counsel fee of $150; and (5) denied defendant’s separate motions (a) to modify the judgment as to alimony and child support and to vacate the July 17, 1974 order and (b) to reconsider his said motion to vacate the July 17, 1974 order. The attorneys for the respective parties have entered into" a written stipulation, dated March 6, 1975, at a conference in this court on that day, settling the controversy and setting forth various provisions affecting the above-mentioned orders and judgment; and this court has received a letter from plaintiff’s attorney, dated April 7, 1975, stating that by the stipulation the parties intended that the wage deduction was to be reduced from $140 per week to $135 per week and that the payments of $135 per week hereinafter mentioned are to be satisfied out of said wage deduction. In accordance with the foregoing, the order of November 29,1974 *943is modified by striking therefrom all its decretal paragraphs, except that which granted the wage deduction provision, and by .reducing the amount of the wage deduction provision from $140 to $135 per week; defendants’ motions to vacate the order of July 17, 1974 are granted; the order of July 17, 1974 is vacated; and plaintiff’s motions which resulted in the above-mentioned orders denied, except as to the wage deduction matter; and the judgment is modified so as to reduce the alimony award from $40 per week to $20 per week, the arrears in alimony and child support are fixed at $2,400, said arrears shall be paid at $15 per week together with the weekly payment for alimony ($20) and child support ($50 for each of the two children), making a total of $135 per week, to be paid out of the wage deduction, plaintiff’s awards of counsel fees are fixed at $1,200, to be paid as follows: $600 within two weeks after the date of the above-mentioned stipulation and the balance at the rate of $50 per month, and, in the event of default in any of the above-mentioned payments, the balance of the installments shall become due on 10 days’ notice and a new application to punish defendant for contempt may be made. Gulotta, P. J., Rabin, Hopkins, Martuscello and Benjamin, JJ., concur.